
	

113 S2384 IS: Deter Cyber Theft Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2384
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Levin (for himself, Mr. McCain, Mr. Rockefeller, and Mr. Coburn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the President to develop a watch list and a priority watch list of foreign countries
			 that engage in economic or industrial espionage in cyberspace with respect
			 to United States trade secrets or proprietary information, to provide for
			 the imposition of sanctions with respect to foreign persons that knowingly
			 benefit from such espionage, and for other purposes.
	
	
		
			1.
			Short titleThis Act may be cited as the Deter Cyber Theft Act of 2014.2.Actions to address
			 economic or industrial espionage in cyberspace
			
				(a)
				Report
			 required
				
					(1)
					In
			 general
					Not later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the President shall submit to the
			 appropriate
			 congressional committees a report on foreign economic and industrial
			 espionage
			 in cyberspace during the 12-month period preceding the submission of the
			 report
			 that—
					
						(A)
						identifies—
						
							(i)
							foreign countries
			 that engage in economic or industrial espionage in cyberspace with respect
			 to
			 trade secrets or proprietary information owned by United States persons;
						
							(ii)
							foreign
			 countries identified under clause (i) that the President determines engage
			 in the most egregious economic or industrial
			 espionage in cyberspace with respect to such trade secrets or proprietary
			 information (in this section referred to as priority foreign
			 countries);
						
							(iii)
							technologies or
			 proprietary information developed by United States persons that—
							
								(I)
								are targeted for
			 economic or industrial espionage in cyberspace; and
							
								(II)
								to the extent
			 practicable, have been appropriated through such espionage;
							
							(iv)
							articles
			 manufactured or otherwise produced using technologies or proprietary
			 information described in clause (iii)(II); and
						
							(v)
							to the extent
			 practicable, services provided
			 using such technologies or proprietary information;
						
						(B)
						describes the
			 economic or industrial espionage engaged in by the foreign countries
			 identified
			 under clauses (i) and (ii) of subparagraph (A); and
					
						(C)
						describes—
						
							(i)
							actions taken by
			 the President to decrease the prevalence of economic
			 or industrial espionage in cyberspace; and
						
							(ii)
							the progress
			 made in decreasing the prevalence of such espionage.
						
					(2)
					Determination
			 of foreign countries engaging in economic or industrial espionage in
			 cyberspace
					For purposes of clauses (i) and (ii) of paragraph
			 (1)(A), the President shall identify a foreign
			 country as a foreign country that engages in economic or industrial
			 espionage
			 in cyberspace with respect to trade secrets or proprietary information
			 owned by
			 United States persons if the government of the foreign country—
					
						(A)
						engages in
			 economic or industrial espionage in cyberspace with respect to trade
			 secrets or
			 proprietary information owned by United States persons; or
					
						(B)
						facilitates,
			 supports, fails to prosecute, or otherwise permits such espionage by—
						
							(i)
							individuals who
			 are citizens or residents of the foreign country; or
						
							(ii)
							entities that
			 are organized under the laws of the foreign country or are otherwise
			 subject to
			 the jurisdiction of the government of the foreign country.
						
					(3)
					Form of
			 report
					Each report required by paragraph (1) shall be submitted
			 in unclassified form but may contain a classified annex.
				
				(b)
				Imposition of
			 sanctions
				
					(1)
					In
			 general
					The President may, pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 block
			 and prohibit all transactions in all property and interests in property of
			 each
			 person described in paragraph (2), if such property and
			 interests in property are in the United States, come within the United
			 States,
			 or are or come within the possession or control of a United States
			 person.
				
					(2)
					Persons described
					A person described in this paragraph is a foreign person the President determines knowingly
			 requests, engages in, supports, facilitates, or benefits from 
			 the significant appropriation, through economic or industrial espionage in
			 cyberspace, of
			 technologies or proprietary information developed by United States
			 persons.
				
					(3)
					Exception
					The authority to impose sanctions under paragraph (1) shall not include the authority to impose
			 sanctions on the importation of goods.
				
				(c)
				Definitions
				In
			 this section:
				
					(1)
					Appropriate
			 congressional committees
					The term appropriate congressional
			 committees means—
					
						(A)
						the Committee on
			 Armed Services, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on Homeland Security and Governmental Affairs, the Committee on
			 Finance, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
					
						(B)
						the Committee on
			 Armed Services, the Committee on Homeland Security, the Committee on
			 Financial
			 Services, the Committee on Foreign Affairs, the Committee on Ways and
			 Means,
			 and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
					
					(2)
					Cyberspace
					The
			 term cyberspace—
					
						(A)
						means the
			 interdependent network of information technology infrastructures; and
					
						(B)
						includes the
			 Internet, telecommunications networks, computer systems, and embedded
			 processors and controllers.
					
					(3)
					Economic or
			 industrial espionage
					The term economic or industrial
			 espionage means—
					
						(A)
						stealing a trade
			 secret or proprietary information or appropriating, taking, carrying away,
			 or
			 concealing, or by fraud, artifice, or deception obtaining, a trade secret
			 or
			 proprietary information without the authorization of the owner of the
			 trade
			 secret or proprietary information;
					
						(B)
						copying,
			 duplicating, downloading, uploading, destroying, transmitting, delivering,
			 sending, communicating, or conveying a trade secret or proprietary
			 information
			 without the authorization of the owner of the trade secret or proprietary
			 information; or
					
						(C)
						knowingly
			 receiving, buying, or possessing a trade secret or proprietary information
			 that
			 has been stolen or appropriated, obtained, or converted without the
			 authorization of the owner of the trade secret or proprietary
			 information.
					
					(4)
					Knowingly
					The term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge,
			 or should have known, of the conduct, the circumstance, or the result.
				
					(5)
					Own
					The
			 term own, with respect to a trade secret or proprietary
			 information, means to hold rightful legal or equitable title to, or
			 license in,
			 the trade secret or proprietary information.
				
					(6)
					Person
					The
			 term person means an individual or entity.
				
					(7)
					Proprietary
			 information
					The term proprietary information means
			 competitive bid preparations, negotiating strategies, executive emails,
			 internal financial data, strategic business plans, technical designs,
			 manufacturing processes, source code, data derived from research and
			 development investments, and other commercially valuable information that
			 a
			 person has developed or obtained if—
					
						(A)
						the person has
			 taken reasonable measures to keep the information confidential; and
					
						(B)
						the information
			 is not generally known or readily ascertainable through proper means by
			 the
			 public.
					
					(8)
					Technology
					The
			 term technology has the meaning given that term in section 16 of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et
			 seq.)).
				
					(9)
					Trade
			 secret
					The term trade secret has the meaning given
			 that term in section 1839 of title 18, United States Code.
				
					(10)
					United States
			 person
					The term United States person means—
					
						(A)
						an individual who
			 is a citizen or resident of the United States; or
					
						(B)
						an entity
			 organized under the laws of the United States or any jurisdiction within
			 the
			 United States.
					
